EXHIBIT 10.3



BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
1998 STOCK INCENTIVE PLAN

 

1. Purpose.



The purpose of this Plan is to assist Burlington Coat Factory Warehouse
Corporation, a Delaware corporation (the "Company"), in achieving and
maintaining its corporate objectives of growth and successful operations by
providing incentive to its key officers and other selected employees, and
thereby encouraging them to devote their abilities and industry to the success
of the Company's business enterprise. It is intended that this purpose be
achieved by extending to key officers and other selected employees of the
Company and its Subsidiaries a proprietary interest in the growth and
performance of the Company and its Subsidiaries and added long-term incentive
for high levels of performance through the grant of awards under the Plan.



2. Definitions.



For purposes of the Plan:



2.1 "Adjusted Fair Market Value" means, in the event of a Change in Control, the
greater of (i) the highest price per Share paid to holders of the Shares in any
transaction (or series of transactions) constituting or resulting in a Change in
Control or (ii) the highest Fair Market Value of a Share during the ninety (90)
day period ending on the date of a Change in Control.



2.2 "Agreement" means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.



2.3 "Award" means a grant of any form of Option, Restricted Stock, Stock
Appreciation Right, Performance Award or any or all of them, whether granted
singly, in combination or in tandem pursuant to any applicable terms, conditions
and limitations as the Committee may establish in order to fulfill the
objectives of the Plan.



2.4 "Award Notice" means a written notice given to an Optionee or Grantee
evidencing the grant of an Award and setting forth the terms and conditions
thereof and used by the Committee or Board in lieu of an Agreement in their sole
discretion.



2.5 "Board" means the Board of Directors of the Company.



2.6 "Cause" means the commission of an act of fraud or intentional
misrepresentation or an act of embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Subsidiary.



2.7 "Change in Capitalization" means any increase or reduction in the number of
Shares, or any change (including, but not limited to, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights or debentures, stock dividend, stock split or reverse stock split,
cash dividend, property dividend, combination or exchange of shares, repurchase
of shares, change in corporate structure or otherwise.



2.8 A "Change in Control" shall mean the occurrence during the term of the Plan
of:



     (a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any 'Person' (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
other than the Founders or any of their affiliates (individually or in the
aggregate), immediately after which such Person has 'Beneficial Ownership'
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
'Non-Control Acquisition' (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A 'Non-Control Acquisition'
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a 'Subsidiary'), (ii) the Company or its
Subsidiaries, or (iii) any Person in connection with a 'Non-Control Transaction'
(as hereinafter defined);



     (b) The individuals who, as of August 1, 1998, are members of the Board
(the "Incumbent Board"), cease for any reason to constitute at least two-thirds
of the members of the Board; provided, however, that if the election, or
nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened 'Election Contest' (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or



     (c) Approval by stockholders of the Company of:



          (i) A merger, consolidation or reorganization involving the Company,
unless



               (A) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,



               (B) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation,



               (C) no Person other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or any Person who
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifty percent (50%) or more of the
combined voting power of the Surviving Corporation's then outstanding voting
securities, and



               (D) a transaction described in clauses (A) through (C) shall
herein be referred to as a 'Non-Control Transaction';



          (ii) A complete liquidation or dissolution of the Company; or



          (iii) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Persons, provided that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.



2.9 "Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.



2.10 "Committee" means a committee consisting of at least two (2) Directors
appointed by the Board to administer the Plan and to perform the functions set
forth herein.



2.11 "Company" means Burlington Coat Factory Warehouse Corporation, a Delaware
corporation.



2.12 "Disability" means a physical or mental infirmity which impairs the
Optionee's ability to perform substantially his or her duties for a period of
one hundred eighty (180) consecutive days.



2.13 "Division" means any of the operating units or divisions of the Company
designated as a Division by the Committee.



2.14 "Eligible Individual" means any officer, director, consultant, advisor or
employee of the Company or a Subsidiary designated by the Committee as eligible
to receive Options or Awards subject to the conditions set forth herein.



2.15 "Employee Option" means an Option granted to an Eligible Individual who is
an employee of the Company or a Subsidiary.



2.16 "Exchange Act" means the Securities Exchange Act of 1934, as amended.



2.17 "Fair Market Value" on any date means the average of the high and low sales
prices of the Shares on such date on the principal national securities exchange
on which such Shares are listed or admitted to trading, or if such Shares are
not so listed or admitted to trading, the arithmetic mean of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System or
such other market in which such prices are regularly quoted, or, if there have
been no published bid or asked quotations with respect to Shares on such date,
the Fair Market Value shall be the value established by the Board in good faith
and, in the case of an Incentive Stock Option, in accordance with Section 422 of
the Code.



2.18 "Founders" means Monroe G. Milstein, Henrietta M. Milstein, Lazer Milstein,
Andrew R. Milstein and Stephen E. Milstein.



2.19 "Grantee" means a person to whom an Award has been granted under the Plan.



2.20 "Incentive Stock Option" means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.



2.21 "Nonqualified Stock Option" means an Option which

is not an Incentive Stock Option.



2.22 "Option" means an Option granted pursuant to Section 5, including, without
limitation, an Employee Option.



2.23 "Optionee" means a person to whom an Option has been granted under the
Plan.



2.24 "Parent" means any corporation which is a parent corporation (within the
meaning of Section 424(e) of the Code) with respect to the Company.



2.25 "Performance Awards" means Performance Units, Performance Shares or either
or both of them.



2.26 "Performance Cycle" means the time period specified by the Committee at the
time a Performance Award is granted during which the performance of the Company,
a Subsidiary or a Division will be measured.



2.27 "Performance Shares" means Shares issued or transferred to an Eligible
Individual under Section 9.3.

2.28 "Performance Unit" means Performance Units granted to an Eligible
Individual under Section 9.2.



2.29 "Restricted Stock" means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.



2.30 "Plan" means the Burlington Coat Factory Warehouse Corporation 1998 Stock
Incentive Plan.



2.31 "Shares" means the common stock, par value $1.00 per share, of the Company.



2.32 "Stock Appreciation Right" means a right to receive all or some portion of
the increase in the value of the Shares as provided in Section 7 hereof.



2.33 "Subsidiary" means any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) with respect to the Company.



2.34 "Successor Corporation" means a corporation, or a parent or subsidiary
thereof within the meaning of Section 424(a) of the Code, which issues or
assumes a stock option in a transaction to which Section 424(a) of the Code
applies.



2.35 "Ten-Percent Stockholder" means an Eligible Individual, who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, or of
a Parent or a Subsidiary.



3. Administration.



3.1 The Plan shall be administered by the Committee, (or if at any time a
Committee shall not have been appointed or if appointed is not so acting, then
by the Board of the Company at a meeting at which a quorum is present or by
action by consent in lieu of a meeting as authorized by applicable law) which
shall hold meetings at such times as may be necessary for the proper
administration of the Plan. The Committee (which term shall include and mean the
Board when a Committee has not been appointed or if not so acting) shall keep
minutes of its meetings. A quorum shall consist of not less than two members of
the Committee and a majority of a quorum may authorize any action. Any decision
or determination reduced to writing and signed by a majority of all of the
members shall be as fully effective as if made by a majority vote at a meeting
duly called and held. Each member of the Committee shall be a Director. No
member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder, except for liability arising from his or her own
willful misfeasance, gross negligence or reckless disregard of his or her
duties. The Company hereby agrees to indemnify each member of the Committee for
all costs and expenses and, to the extent permitted by applicable law, any
liability incurred in connection with defending against, responding to,
negotiation for the settlement of or otherwise dealing with any claim, cause of
action or dispute of any kind arising in connection with any actions in
administering this Plan or in authorizing or denying authorization to any
transaction hereunder.



3.2 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to:



     (a) determine those individuals to whom Options shall be granted under the
Plan and the number of Incentive Stock Options and/or Nonqualified Stock Options
to be granted to each Eligible Individual and to prescribe the terms and
conditions (which need not be identical) of each Employee Option, including the
purchase price per Share subject to each Option, and make any amendment or
modification to any Agreement or Award Notice, as the case may be, consistent
with the terms of the Plan; and



     (b) select those Eligible Individuals to whom Awards shall be granted under
the Plan and to determine the number of Stock Appreciation Rights, Performance
Units, Performance Shares, and/or Shares of Restricted Stock to be granted
pursuant to each Award, the terms and conditions of each Award, including the
restrictions or performance criteria relating to such Units or Shares, the
maximum value of each Performance Unit and Performance Share and make any
amendment or modification to any Agreement or Award Notice consistent with the
terms of the Plan.



3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:



     (a) to construe and interpret the Plan and the Options and Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement or Award Notice, in the manner and to the extent it shall deem
necessary or advisable so that the Plan complies with applicable law including
Rule 16b-3 under the Exchange Act and the Code to the extent applicable, and
otherwise to make the Plan fully effective. All decisions and determinations by
the Committee in the exercise of this power shall be final, binding and
conclusive upon the Company, its Subsidiaries, the Optionees and Grantees and
all other persons having any interest therein;



     (b) to determine the duration and purposes for leaves of absence which may
be granted to an Optionee or Grantee on an individual basis without constituting
a termination of employment or service for purposes of the Plan;



     (c) to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and



     (d) generally, to exercise such powers and to perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.



3.4 Board Reservation and Delegation. The Board may, in its discretion, reserve
to itself or delegate to another committee of the Board any or all of the
authority and responsibility of the Committee with respect to Options and Awards
granted hereunder to Eligible Individuals. Such other committee may consist of
one or more directors who may, but need not be, officers or employees of the
Company or of any of its Subsidiaries. To the extent that the Board has reserved
to itself or delegated the authority and responsibility of the Committee to such
other committee, all references to the Committee in the Plan shall be to the
Board or to such other committee.



4. Stock Subject to the Plan.



4.1 The maximum number of Shares that may be issued pursuant to Options and
Awards granted under the Plan is 350,000. Upon a Change in Capitalization the
maximum number of Shares shall be adjusted in number and kind pursuant to
Section 11. The Company shall reserve for the purposes of the Plan, out of its
authorized but unissued Shares or out of Shares held in the Company's treasury,
or partly out of each, such number of Shares as shall be determined by the
Board.



4.2 Upon the granting of an Option or an Award, the number of Shares available
under Section 4.1 for the granting of further Options and Awards shall be
reduced as follows:



     In connection with the granting of an Option or an Award (other than the
granting of a Performance Unit denominated in dollars), the number of Shares
shall be reduced by the number of Shares in respect of which the Option or Award
is granted or denominated.



4.3 Whenever any outstanding Option or Award or portion thereof expires, is
canceled or is otherwise terminated for any reason without having been exercised
or payment having been made in respect of the entire Option or Award, the Shares
allocable to the expired, canceled or otherwise terminated portion of the Option
or Award may again be the subject of Options or Awards granted hereunder. In
addition, Shares delivered to the Company or withheld by the Company upon the
exercise of an Option or Award may again be subject to Options and shares
originally linked to Awards that are actually settled in cash or consideration
other than shares; provided, that the actual number of Shares issued pursuant to
Options and Awards granted under this Plan shall not exceed the maximum number
of Shares provided in Section 4.1 above.



4.4 During the period that any Options and Awards remain outstanding under the
Plan, the Committee may make good faith adjustments with respect to the number
of Shares attributable to such Options and Awards for purposes of calculating
the maximum number of Shares available for the granting of future Options and
Awards under the Plan.



5. Option Grants for Eligible Individuals.



5.1 Authority of Committee. Subject to the provisions of the Plan and to Section
4.1 above, the Committee shall have full and final authority to select those
Eligible Individuals who will receive Options, the terms and conditions of which
shall be set forth in an Agreement; provided, however, that no person shall
receive any Incentive Stock Options unless he or she is an employee of the
Company, a Parent or a Subsidiary at the time the Incentive Stock Option is
granted.



5.2 Purchase Price. The purchase price or the manner in which the purchase price
is to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Agreement; provided, however, that the purchase
price per Share under each Option shall not be less than 100% of the Fair Market
value of a Share on the date the Option is granted (110% in the case of an
Incentive Stock Option granted to a Ten-Percent Stockholder).



5.3 Maximum Duration. Options granted hereunder shall be for such term as the
Committee shall determine, provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted.
The Committee may, subsequent to the granting of any Option, extend the term
thereof but in no event shall the term as so extended exceed the maximum term
provided for in the preceding sentence.



5.4 Vesting. Subject to Section 6.4 hereof, each Option shall become exercisable
in such installments (which need not be equal) and at such times as may be
designated by the Committee and set forth in the Agreement; provided, however,
that an Option granted to a person subject to Section 16 of the Exchange Act
shall not be exercisable at any time less than six (6) months after the date of
granting and an Incentive Stock Option shall not be exercisable at any time less
than one (1) year after the date of granting. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Option expires.
The Committee may accelerate the exercisability of any Option or portion thereof
at any time.



5.5 Modification or Substitution. The Committee may, in its discretion, modify
outstanding Options or accept the surrender of outstanding Options (to the
extent not exercised) and grant new Options in substitution for them; provided,
however, that, no modification or substitution may reduce or have the effect of
reducing the per share purchase price of any outstanding Option. Notwithstanding
the foregoing, no modification of an Option shall adversely alter or impair any
rights or obligations under the Employee Option without the Optionee's consent.



6. Terms and Conditions Applicable to All Options.



6.1 Non-transferability. Except as provided in the last sentence of this Section
6.1, no Option granted hereunder shall be transferable by the Optionee to whom
granted otherwise than by will or the laws of descent and distribution, and an
Option may be exercised during the lifetime of such Optionee only by the
Optionee or his or her guardian or legal representative. The terms of such
Option shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Optionee. The Committee, in its
discretion, may permit the assignment or transfer of an option on such other
terms and subject to such other conditions as the Committee may deem necessary
or appropriate or as otherwise may be required or allowed by applicable law or
regulation.



6.2 Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person or by mail to the Committee or such person
designated by the Committee from time to time at the Company's principal
executive office, specifying the number of Shares to be purchased and
accompanied by payment therefor and otherwise in accordance with the Agreement
pursuant to which the Option was granted. The purchase price for any Shares
purchased pursuant to the exercise of an Option shall be paid in full upon such
exercise by any one or a combination of the following: (i) cash, (ii) tendering
Shares to the Company upon such terms and conditions as determined by the
Committee, (iii) if permitted by the Committee, tendering or surrendering
another Option or Award, including Restricted Stock, valued at Fair Market Value
on the date of exercise less any payment due to the Company upon exercise
thereof, or (iv) if permitted by the Committee, any combination of the
foregoing. Notwithstanding the foregoing, the Committee shall have discretion to
determine at the time of grant of each Option or at any later date (up to and
including the date of exercise) the form of payment acceptable in respect of the
exercise of such Option. The Committee may provide loans from the Company to
permit the exercise or purchase of an Option and may provide for procedures to
permit the exercise of an Option by use of proceeds to be received from the sale
of shares issuable pursuant to an Option. Unless otherwise provided in the
applicable Agreement or Award Notice, in the event shares of Restricted Stock
are tendered as consideration for the exercise of an Option, a number of shares
issued upon exercise of the Option, equal to the number of shares of Restricted
Stock used as consideration therefor, shall be subject to the same restrictions
as the Restricted Stock so submitted as well as any other additional
restrictions that may be imposed by the Committee. The written notice pursuant
to this Section 6.2 may also provide instructions from the Optionee to the
Company that upon receipt of the purchase price in cash from the Optionee's
broker or dealer, designated as such on the written notice, in payment for any
Shares purchased pursuant to the exercise of an Option, the Company shall issue
such Shares directly to the designated broker or dealer. Any Shares transferred
to the Company as payment of the purchase price under an option shall be valued
at their Fair Market Value on the day preceding the date of exercise of such
Option. If requested by the Committee, the Optionee shall deliver the Agreement
evidencing the Option to the Secretary of the Company who shall endorse thereon
a notation of such exercise and return such Agreement to the Optionee. No
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded to the nearest number of whole hares.



6.3 Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (i) the Option shall
have been exercised pursuant to the terms thereof, (ii) the Company shall have
issued and delivered the Shares to the Optionee and (iii) the Optionee's name
shall have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares.



6.4 Effect of Change in Control. Notwithstanding anything contained in the Plan
or an Agreement to the contrary, in the event of a Change in Control, all
Options outstanding on the date of such Change in Control, shall become
immediately and fully exercisable. In addition, to the extent set forth in an
Agreement evidencing the grant of an Option, an Optionee will be permitted to
surrender for cancellation within sixty (60) days after such Change in Control,
any Option or portion of an Option to the extent not yet exercised and the
Optionee will be entitled to receive a cash payment in an amount equal to the
excess, if any, of (x) (A) in the case of a Nonqualified Stock Option, the
greater of (1) the Fair Market Value, on the date preceding the dataof
surrender, of the Shares subject to the Option or portion thereof surrendered or
(2) the Adjusted Fair Market Value of the Shares subject to the Option or
portion thereof surrendered or (B) in the case of an Incentive Stock Option, the
Fair Market Value, on the date preceding the date of surrender, of the Shares
subject to the Option or portion thereof surrendered, over (y) the aggregate
purchase price for such Shares under the Option or portion thereof surrendered;
provided, however, that in the case of an Option granted within six (6) months
prior to the Change in Control to any Optionee who may be subject to liability
under Section 16(b) of the Exchange Act, such Optionee shall be entitled to
surrender for cancellation his or her Option during the sixty (60) day period
commencing upon the expiration of six (6) months from the date of grant of any
such Option.



7. Stock Appreciation Rights. The Committee may, in its discretion, either alone
or in connection with the grant of an Option, grant Stock Appreciation Rights in
accordance with the Plan and the terms and conditions of which shall be set
forth in an Agreement. If granted in connection with an Option, a Stock
Appreciation Right shall cover the Shares covered by the Option (or such lesser
number of Shares as the Committee may determine) and shall, except as provided
in this Section 7, be subject to the same terms and conditions as the related
Option.



7.1 Time of Grant. A Stock Appreciation Right may be granted (i) at any time if
unrelated to an Option, or (ii) if related to an Option, either at the time of
grant, or at any time thereafter during the term of the Option.



7.2 Stock Appreciation Right Related to an Option.



     (a) Exercise. Subject to Section 7.6, a Stock Appreciation Right granted in
connection with an Option shall be exercisable at such time or times and only to
the extent that the related Option is exercisable, and will not be transferable
except to the extent the related Option may be transferable. A Stock
Appreciation Right granted in connection with an Incentive Stock Option shall be
exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the purchase price specified in the related Incentive Stock Option
Agreement.



     (b) Amount Payable. Upon the exercise of a Stock Appreciation Right related
to an Option, the Grantee shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a Share on the date
preceding the date of exercise of such Stock Appreciation Right over the per
Share purchase price under the related Option, by (B) the number of Shares as to
which such Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Agreement
evidencing the Stock Appreciation Right at the time it is granted.



     (c) Treatment of Related Options and Stock Appreciation Rights Upon
Exercise. Upon the exercise of a Stock Appreciation Right granted in connection
with an Option, the Option shall be canceled to the extent of the number of
Shares as to which the Stock Appreciation Right is exercised, and upon the
exercise of an Option granted in connection with a Stock Appreciation Right or
the surrender of such Option pursuant to Section 6.4, the Stock Appreciation
Right shall be canceled to the extent of the number of Shares as to which the
Option is exercised or surrendered.



7.3 Stock Appreciation Right Unrelated to an Option. The Committee may grant to
Eligible Individuals Stock Appreciation Rights unrelated to Options. Stock
Appreciation Rights unrelated to Options shall contain such terms and conditions
as to exercisability (subject to Section 7.6), vesting and duration as the
Committee shall determine, but in no event shall they have a term of greater
than ten (10) years. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a Share on the date
preceding the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right as ranted, by
(B) the number of Shares as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Agreement evidencing the Stock Appreciation Right at the
time it is granted.



7.4 Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by a written notice delivered in person or by mail to the Committee
or such person designated by the Committee from time to time at the Company's
principal executive office, specifying the number of Shares with respect to
which the Stock Appreciation Right is being exercised. If requested by the
Committee, the Grantee shall deliver the Agreement evidencing the Stock
Appreciation Right being exercised and the Agreement evidencing any related
Option to the Secretary of the Company who shall endorse thereon a notation of
such exercise and return such Agreement to the Grantee.



7.5 Form of Payment. Payment of the amount determined under Sections 7.2(b) or
7.3 may be made in the discretion of the Committee, solely in whole Shares in a
number determined at their Fair Market Value on the date preceding the date of
exercise of the Stock Appreciation Right, or solely in cash, or in a combination
of cash and Shares. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment for the fractional
Share will be made in cash.



7.6 Restrictions. No Stock Appreciation Right may be exercised before the date
six (6) months after the date it is granted.



7.7 Modification or Substitution. Subject to the terms of the Plan, the
Committee may modify outstanding Awards of Stock Appreciation Rights or accept
the surrender of outstanding Awards of Stock Appreciation Rights (to the extent
not exercised) and grant new Awards in substitution for them. Notwithstanding
the foregoing, no modification of an Award shall adversely alter or impair any
rights or obligations under the Agreement without the Grantee's consent.



7.8 Effect of Change in Control. Notwithstanding anything contained in this Plan
to the contrary, in the event of a Change in Control, all Stock Appreciation
Rights shall, subject to Section 7.6, become immediately and fully exercisable.
Notwithstanding Sections 7.3 and 7.5, to the extent set forth in an Agreement
evidencing the grant of a Stock Appreciation Right unrelated to an Option, upon
the exercise of such a Stock Appreciation Right or any portion thereof during
the sixty (60) day period following a Change in Control, the amount payable
shall be in cash and shall be an amount equal to the excess, if any, of (A) the
greater of (x) the Fair Market Value, on the date preceding the date of
exercise, of the Shares subject to Stock Appreciation Right or portion thereof
exercised and (y) the Adjusted Fair Market Value, on the date preceding the date
of exercise, of the Shares over (B) the aggregate Fair Market Value, on the date
the Stock Appreciation Right was granted, of the Shares subject to the Stock
Appreciation Right or portion thereof exercised; provided, however, that in the
case of a Stock Appreciation Right granted within six (6) months prior to the
Change in Control to any Grantee who may be subject to liability under Section
16(b) of the Exchange Act, such Grantee shall be entitled to exercise his Stock
Appreciation Right during the sixty (60) day period commencing upon the
expiration of six (6) months after the date of grant of any such Stock
Appreciation Right.



8. Restricted Stock.



8.1 Grant. The Committee may grant to Eligible Individuals Awards of Restricted
Stock, and may issue Shares or Restricted Stock in payment in respect of vested
Performance Units (as hereinafter provided in Section 9.2), which shall be
evidenced by an Agreement between the Company and the Grantee. Each Agreement
shall contain such restrictions, terms and conditions as the Committee may, in
its discretion, determine and (without limiting the generality of the foregoing)
such Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 8.



8.2 Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Award,
the appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void. At the discretion of the Committee, Shares
issued in connection with a Restricted Stock Award shall be deposited together
with the stock powers with an escrow agent (which may be the Company) designated
by the Committee. Unless the Committee determines otherwise and as set forth in
the Agreement, upon delivery of the Shares to the escrow agent, the Grantee
shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.



8.3 Non-transferability. Until any restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in Section
8.4, such Shares shall not be sold, transferred or otherwise disposed of and
shall not be pledged or otherwise hypothecated, nor shall they be delivered to
the Grantee.



8.4 Lapse of Restrictions.



     (a) Generally. Restrictions upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine, which restrictions shall be set forth in the
Agreement evidencing the Award.



     (b) Effect of Change in Control. The Committee shall determine at the time
of the grant of an Award of Restricted Stock the extent to which, if any, the
restrictions upon Shares of Restricted Stock shall lapse upon a Change in
Control. The Agreement evidencing the Award shall set forth such provisions.



8.5 Modification or Substitution. Subject to the terms of the Plan, the
Committee may modify outstanding Awards of Restricted Stock or accept the
surrender of outstanding Shares of Restricted Stock (to the extent the
restrictions on such Shares have not yet lapsed) and grant new Awards in
substitution for them. Notwithstanding the foregoing, no modification of an
Award shall adversely alter or impair any rights or obligations under the
Agreement without the Grantee's consent.



8.6 Treatment of Dividends. At the time the Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (i) deferred until the lapsing of the
restrictions imposed upon such Shares and (ii) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in shares of Stock (which shall be held as additional Shares of
Restricted Stock) or held in cash. If deferred dividends are to be held in cash,
there may be credited at the end of each year (or portion thereof) interest on
the amount of the account at the beginning of the year at a rate per annum as
the Committee, in its discretion, may determine. Payment of deferred dividends
in respect of Shares of Restricted Stock (whether held in cash or as additional
Shares of Restricted Stock), together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Shares in respect
of which the deferred dividends were paid, and any dividends deferred (together
with any interest accrued thereon) in respect of any Shares of Restricted Stock
shall be forfeited upon the forfeiture of such Shares.



8.7 Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.



9. Performance Award.



9.1 Performance Objectives. Performance objectives for Performance Awards may be
expressed in terms of (i) earnings per Share, (ii) pre-tax profits, (iii) net
earnings or net worth, (iv) return on equity or assets, (v) any combination of
the foregoing, or (vi) any other standard or standards deemed appropriate by the
Committee at the time the Award is granted. Performance objectives may be in
respect of the performance of the Company and its Subsidiaries (which may be on
a consolidated basis), a Subsidiary or a Division. Performance objectives may be
absolute or relative and may be expressed in terms of a progression within a
specified range. Prior to the end of a Performance Cycle, the Committee, in its
discretion, may adjust the performance objectives to reflect a Change in the
Capitalization, a change in the tax rate or book tax rate of the Company or any
Subsidiary, or any other event which may materially affect the performance of
the Company, a Subsidiary or a Division, including, but not limited to, market
conditions or a significant acquisition or disposition of assets or other
property by the Company, a Subsidiary or a Division.



9.2 Performance Units. The Committee, in its discretion, may grant Awards of
Performance Units to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee.
Performance Units may be denominated in Shares or a specified dollar amount and,
contingent upon the attainment of specified performance objectives within the
Performance Cycle, represent the right to receive payment as provided in Section
9.2(b) of (i) in the case of Share-denominated Performance Units, the Fair
Market Value of a Share on the date the Performance Unit was granted, the date
the Performance Unit became vested or any other date specified by the Committee,
(ii) in the case of dollar-denominated Performance Units, the specified dollar
amount or (iii) a percentage (which may be more than 100%) of the amount
described in clause (i) or (ii) depending on the level of performance objective
attainment; provided, however, that the Committee may at the time a Performance
Unit is granted, specify a maximum amount payable in respect of a vested
Performance Unit. Each Agreement shall specify the number of the Performance
Units to which it relates, the performance objectives which must be satisfied in
order for the Performance Units to vest and the Performance Cycle within which
such objectives must be satisfied.



     (a) Vesting and Forfeiture. A Grantee shall become vested with respect to
the Performance Units to the extent that the performance objectives set forth in
the Agreement are satisfied for the Performance Cycle.



     (b) Payment of Awards. Payment to Grantees in respect of vested Performance
Units shall be made within sixty (60) days after the last day of the Performance
Cycle to which such Award relates unless the Agreement evidencing the Award
provides for the deferral of payment, in which event the terms and conditions of
the deferral shall be set forth in the Agreement. Subject to Section 9.4, such
payments may be made entirely in Shares valued at their Fair Market Value as of
the last day of the applicable Performance Cycle or such other date specified by
the Committee, entirely in cash, or in such combination of Shares and cash as
the Committee in its discretion, shall determine at any time prior to such
payment; provided, however, that if the Committee in its discretion determines
to make such payment entirely or partially in Shares of Restricted Stock, the
Committee must determine the extent to which such payment will be in Shares of
Restricted Stock and the terms of such Restricted Stock at the time the Award is
granted.



9.3 Performance Shares. The Committee, in its discretion, may grant Awards of
Performance Shares to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee. Each
Agreement may require that an appropriate legend be placed on Share
certificates. Awards of Performance Shares shall be subject to the following
terms and provisions:



     (a) Rights of Grantee. The Committee shall provide at the time an Award of
Performance Shares is made, the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; provided,
however, that no Performance Shares shall be issued until the Grantee has
executed and Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Performance Shares. If a Grantee shall fail to execute the Agreement evidencing
an Award of Performance Shares, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require within the time period prescribed by the Committee at
the time the Award is granted, the Award shall be null and void. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance Shares shall be deposited together with the stock powers with an
escrow agent (which may be the Company) designated by the Committee. Except as
restricted by the terms of the Agreement, upon delivery of the Shares to the
escrow agent, the Grantee shall have, in the discretion of the Committee, all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.



     (b) Non-transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in Sections
9.3(c) or 9.4, such Performance Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated, nor
shall they be delivered to the Grantee. The Committee may also impose such other
restrictions and conditions on the Performance Shares, if any, as it deems
appropriate.



     (c) Lapse of Restrictions. Subject to Section 9.4, restrictions upon
Performance Shares awarded hereunder shall lapse and such Performance Shares
shall become vested at such time or times and on such terms, conditions and
satisfaction of performance objectives as the Committee may, in its discretion,
determine at the time an Award is granted.



     (d) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on actual
Shares represented by such Award which have been issued by the Company to the
Grantee shall be (i) deferred until the lapsing of the restrictions imposed upon
such Performance Shares and (ii) held by the Company for the account of the
Grantee until such time. In the event that dividends are to be deferred, the
Committee shall determine whether such dividends are to be reinvested in shares
of Stock (which shall be held as additional Performance Shares) or held in cash.
If deferred dividends are to be held in cash, there may be credited at the end
of each year (or portion thereof) interest on the amount of the account at the
beginning of the year at a rate per annum as the Committee, in its discretion,
may determine. Payment of deferred dividends in respect of Performance Shares
(whether held in cash or in additional Performance Shares), together with
interest accrued thereon, if any, shall be made upon the lapsing of restrictions
imposed on the Performance Shares in respect of which the deferred dividends
were paid, and any dividends deferred (together with any interest accrued
thereon) in respect of any Performance Shares shall be forfeited upon the
forfeiture of such Performance Shares.



     (e) Delivery of Shares. Upon the lapse of the restrictions on Performance
Shares awarded hereunder, the Committee shall cause a stock certificate to be
delivered to the Grantee with respect to such Shares, free of all restrictions
hereunder.



9.4 Effect of Change in Control. Notwithstanding anything contained in the Plan
or any Agreement to the contrary, in the event of a Change in Control:



     (a) With respect to the Performance Units, the Grantee shall (i) become
vested in a percentage of Performance Units as determined by the Committee at
the time of the Award of such Performance Units and as set forth in the
Agreement and (ii) be entitled to receive in respect of all Performance Units
which become vested as a result of a Change in Control, a cash payment within
ten (10) days after such Change in Control in an amount as determined by the
Committee at the time of the Award of such Performance Unit and as set forth in
the Agreement.

     (b) With respect to the Performance Shares, restrictions shall lapse
immediately on all or a portion of the Performance Shares as determined by the
Committee at the time of the Award of such Performance Shares and as set forth
in the Agreement.



     (c) The Agreements evidencing Performance Shares and Performance Units
shall provide for the treatment of such Awards (or portions thereof) which do
not become vested as the result of a Change in Control, including, but not
limited to, provisions for the adjustment of applicable performance objectives.



9.5 Non-transferability. No Performance Awards shall be transferable by the
Grantee otherwise than by will or the laws of descent and distribution.



9.6 Modification or Substitution. Subject to the terms of the Plan, the
Committee may modify outstanding Performance Awards or accept the surrender of
outstanding Performance Awards and grant new Performance Awards in substitution
for them. Notwithstanding the foregoing, no modification of a Performance Award
shall adversely alter or impair any rights or obligations under the Agreement
without the Grantee's consent.



10. Effect of a Termination of Employment.



The Agreement evidencing the grant of each Employee Option and each Award shall
set forth the terms and conditions applicable to such Employee Option or Award
upon a termination or change in the status of the employment of the Optionee or
Grantee by the Company, a Subsidiary or a Division (including a termination or
change by reason of the sale of a Subsidiary or a Division), as the Committee
may, in its discretion, determine at the time the Employee Option or Award is
granted or by amendment of the Agreement thereafter. In the event of such a
termination, the Committee may, in its discretion, provide for the extension of
the exercisability of an Option or Award, accelerate the vesting thereof,
eliminate or make less restrictive any restrictions contained therein, or
otherwise amend or modify the Option or Award in any manner not adverse to the
Eligible Individual.



11. Adjustment Upon Changes in Capitalization.



     (a) In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the (i) maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, and (ii) the number and class
of Shares or other stock or securities which are subject to outstanding Options
or Awards granted under the Plan, and the purchase price therefor, if
applicable.



     (b) Any such adjustment in the Shares or other stock or securities subject
to outstanding Incentive Stock Options (including any adjustments in the
purchase price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.



     (c) If, by reason of a Change in Capitalization, a Grantee of an Award
shall be entitled to, or an Optionee shall be entitled to exercise an Option
with respect to, new, additional or different shares of stock or securities,
such new additional or different shares shall thereupon be subject to all of the
conditions, restrictions and performance criteria which were applicable to the
Shares subject to the Award or Option, as the case may be, prior to such Change
in Capitalization.



12. Effect of Certain Transactions.



Subject to Sections 6.4, 7.8, 8.4(b) and 9.4 or as otherwise provided in an
Agreement, in the event of (i) the liquidation or dissolution of the Company or
(ii) a merger or consolidation of the Company (a "Transaction"), the Plan and
the Options and Awards issued hereunder shall continue in effect in accordance
with their respective terms and each Optionee and Grantee shall be entitled to
receive in respect of each Share subject to any outstanding Options or Awards,
as the case may be, upon exercise of any Option or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property, or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share.



13. Termination and Amendment of the Plan.



The Plan shall terminate on the day preceding the fifth anniversary of the date
of its adoption by the Board and no Option or Award may be granted thereafter.
The Board may sooner terminate the Plan and the Board may at any time and from
time to time, without approval of stockholders unless required by applicable
law, rule or regulation, amend, modify or suspend the Plan; provided, however,
that no such amendment, modification, suspension or termination shall impair or
adversely alter any Options or Awards theretofore granted under the Plan, except
with the consent of the Optionee or Grantee, nor shall any amendment,
modification, suspension or termination deprive any Optionee or Grantee of any
Shares which he or she may have acquired through or as a result of the Plan.



14. Non-Exclusivity of the Plan.



The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.



15. Limitation of Liability.



As illustration of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

     (i) give any person any right to be granted an Option or Award other than
at the sole discretion of the Committee;



     (ii) give any person any right whatsoever with respect to Shares except as
specifically provided in the Plan;



     (iii) limit in any way the right of the Company to terminate the employment
of any person at any time; or



     (iv) be evidence of any agreement or understanding, expressed or implied,
that the Company will employ any person at any particular rate of compensation
or for any particular period of time.



16. Regulations and Other Approvals; Governing Law.



16.1 Except as to matters of federal law, this Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of law
principles.



16.2 The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.



16.3 The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and the Committee shall interpret and administer the provisions of
the Plan or any Agreement or Award Notice in a manner consistent therewith. Any
provisions inconsistent with such Rule shall be inoperative and shall not affect
the validity of the Plan.



16.4 The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.



16.5 Each Option and Award is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be exercisable or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions, except
as acceptable to the Committee.



16.6 Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act of 1933, as amended, and Rule 144 or other
regulations thereunder. The Committee may require any individual receiving
Shares pursuant to an Option or Award granted under the Plan, as a condition
precedent to receipt of such Shares, to represent and warrant to the Company in
writing that the Shares acquired by such individual are acquired without a view
to any distribution thereof and will not be sold or transferred other than
pursuant to an effective registration thereof under said Act or pursuant to an
exemption applicable under the Securities Act of 1933, as amended, or the rules
and regulations promulgated thereunder. The certificates evidencing any of such
Shares shall be appropriately amended to reflect their status as restricted
securities as aforesaid.



17. Restrictions.

17.1 No Shares or other form of payment shall be issued with respect to any
Option or Award unless the Company shall be satisfied based on the advice of its
counsel that such issuance will be in compliance with applicable federal and
state securities laws. It is the intent of the Company that this Plan comply in
all respects with Rule 16b-3, that any ambiguities or inconsistencies in the
construction of this Plan be interpreted to give effect to such intention, and
that if any provision of this Plan is found not to be in compliance with Rule
16b-3, such provision shall be null and void to the extent required to permit
this Plan to comply with Rule 16b-3. Certificates evidencing Shares delivered
under this Plan may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Shares are then listed
and any applicable federal and state securities law. The Committee may cause a
legend or legends to be placed upon any certificates representing the Shares to
make appropriate reference to such restrictions.

17.2 No Eligible Individual may receive in any one calendar year a number of
Options and/or Stock Appreciation Rights which, in the aggregate, exceeds
50,000.



18. Unfunded Plan. Insofar as it provides for awards of cash, Shares or rights
thereto, this Plan shall be unfunded, although bookkeeping accounts may be
established with respect to Eligible Individuals who are entitled to cash,
Shares or rights thereto under this Plan. Any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Shares or rights thereto,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company nor the Board nor the Committee be deemed to be a trustee of any
cash, Shares or rights thereto to be granted under this Plan. Any liability or
obligation of the Company to any Eligible Individual with respect to a grant of
cash, Shares or rights thereto under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Agreement or
Award Notice, and no such liability or obligation of the Company shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.



19. Miscellaneous.



19.1 Multiple Agreements. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.



19.2 Withholding of Taxes.

     (a) The Company shall have the right to deduct from any distribution of
cash to any Optionee or Grantee, an amount equal to the federal, state and local
income taxes and other amounts as may be required by law to be withheld (the
"Withholding Taxes") with respect to any Option or Award. If an Optionee or
Grantee is to experience a taxable event in connection with the receipt of
Shares pursuant to an Option exercise or payment of an Award (a "Taxable
Event"), the Optionee or Grantee shall pay the Withholding Taxes to the Company
prior to the issuance, or release of escrow, of such Shares.



     (b) If an Optionee makes a disposition, within the meaning of Section
424(c) of the Code and regulations promulgated thereunder, of any Share or
Shares issued to such Optionee pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Optionee pursuant to such exercise, the
Optionee shall, within ten (10) days of such disposition, notify the Company
thereof, by delivery of written notice to the Company at its principal executive
office.



     (c) The Committee shall have the authority, at the time of grant of an
Option or Award under the Plan or at any time hereafter, to award tax bonuses to
designated Optionees or Grantees, to be paid upon their exercise of Employee
Options or payment in respect of Awards granted hereunder. The amount of any
such payments shall be determined by the Committee. The Committee shall have
full authority in its absolute discretion to determine the amount of any such
tax bonus and the terms and conditions affecting the vesting and payment
thereof.



20. Effective Date. The effective date of the Plan shall be as determined by the
Board, subject only to the approval by the affirmative vote of the holders of a
majority of the securities of the Company present, or represented, and entitled
to vote at a meeting of stockholders duly held in accordance with the applicable
laws of the State of Delaware within twelve (12) months of the adoption of the
Plan by the Board.



 

 